Exhibit 10.18

 

SECOND AMENDMENT TO OFFICE LEASE

 

This Second Amendment to Office Lease (the “Second Amendment”), dated
February 11, 2015, is made by and between DOUGLAS EMMETT 1995, LLC, a Delaware
limited liability company (“Landlord”), with offices at 808 Wilshire Boulevard,
Suite 200, Santa Monica, California 90401, and TRUECAR, INC., a Delaware
corporation (“Tenant”), with an office at 120 Broadway, Suite 200, Santa Monica,
California 90401.

 

WHEREAS,

 

A.Landlord and Tenant are parties to that certain Lease dated October 15, 2010
(the “Original Lease”), as amended by that certain First Amendment to Office
Lease dated October 3, 2011 (the “First Amendment”), covering space in the
property located at 120 Broadway, Santa Monica, California 90401 (the
“Building”), commonly known as Suite 200 (which contains 17,412 rentable square
feet [15,000 usable square feet] and shall be hereinafter referred to as the
“Existing Premises”);

 

B.The Term expires May 31, 2016, which Term Landlord and Tenant  wish to hereby
extend;

 

C.Tenant wishes to expand its occupancy within the Building to include: (i) that
portion of the second (2nd) floor of the Building commonly known as
Suite 220/260 together with the lobby, corridor areas and restrooms on the
second (2nd) floor of the Building (which contain 7,451 rentable square feet
[7,125 usable square feet] and shall be hereinafter referred to as the “Second
Floor Expansion Space”); and (ii) the entire fifth (5th) floor of the Building
(which contains 13,423 rentable square feet [11,620 usable square feet] commonly
known as Suite 500 (the “Fifth Floor Expansion Space”). The Second Floor
Expansion Space and the Fifth Floor Expansion Space contain, in the aggregate,
20,874 rentable square feet (18,745 usable square feet) and shall sometimes
hereinafter be together referred to as the “Expansion Space”). As more fully set
forth in Section 4 of this Second Amendment, the Second Floor Expansion Space
includes Tenant’s exclusive use of the patio located on the second (2nd) floor,
and the Fifth Floor Expansion Space includes Tenant’s exclusive use of the
balconies on the fifth (5th) floor, all as shown on Exhibit A attached hereto
and made a part hereof. Landlord has conditionally agreed to the expansion of
the Premises to include the Expansion Space contingent upon Tenant’s acceptance
of and compliance with the provisions of this Second Amendment; and

 

D.Landlord and Tenant, for their mutual benefit, now wish to extend the Term and
revise certain other covenants and provisions of the Original Lease, as amended
by the First Amendment.

 

NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the sufficiency of which
Landlord and Tenant hereby acknowledge, Landlord and Tenant agree:

 

1.Confirmation of Defined Terms. Unless expressly modified herein,
all  terms  previously defined and capitalized in the Original Lease, as amended
by the First Amendment, shall have the same meanings given to them in the
Original Lease, as amended by the First Amendment for the purposes of this
Second Amendment. The Original Lease, as modified by the First Amendment and
this Second Amendment, shall hereinafter be collectively referred to as the
“Lease.”

 

2.Extension of Existing Premises Term. The Term of the Lease for the Existing
Premises is hereby extended for a period of nine (9) years and seven (7) months
(the “Extended Term”), from and including June 1, 2016 (the “Effective Date”)
through and including December 31, 2025 (the “Termination Date”).

 

3.Expansion Date, Delivery Date and Expansion Term. The term of the Lease with
respect to the Expansion Space shall commence on the applicable Expansion Date
(as hereinafter defined) and continue through the Termination Date (the
“Expansion Term”).  The “Second Floor Expansion Date”





1

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



shall be the earlier of: (i) the date Tenant commences doing business from any
portion of the Second Floor Expansion Space; or (ii) the date that is five
(5) months after the date that Landlord delivers the Second Floor Expansion
Space to Tenant for construction of the applicable Improvements (as defined in
Exhibit B  attached hereto and made a part hereof) thereto (the “Second Floor
Delivery Date”). The “Fifth Floor Expansion Date” shall be the earlier of:
(i) the date Tenant commences doing business from any portion of the Fifth Floor
Expansion Space; or (ii) the date that is five (5) months after the date that
Landlord delivers the Fifth Floor Expansion Space to Tenant for construction of
the applicable Improvements thereto (the “Fifth Floor Delivery Date”). For
purposes of this Second Amendment: (a) the Second Floor Expansion Date and the
Fifth Floor Expansion Date are sometimes together referred to as the “Expansion
Date”; and (b) the Second Floor Delivery Date and the Fifth Floor Delivery Date
are sometimes together referred to as the “Delivery Date”. Landlord shall
deliver possession of the Second Floor Expansion Space and the Fifth Floor
Expansion Space, respectively, to Tenant on the first business day following the
date Landlord obtains legal possession of each such portion of the Expansion
Space from the current tenant thereof so that Tenant may commence construction
of the Improvements. The anticipated Delivery Date for the entire Expansion
Space is January 1, 2016; however, Landlord and Tenant acknowledge that the
Second Floor Delivery Date and the Fifth Floor Delivery Date may not occur on
the same date. Likewise, the anticipated Expansion Date for the entire Expansion
Space is June 1, 2016; however, Landlord and Tenant acknowledge that the Second
Floor Expansion Date and the Fifth Floor Expansion Date may not occur on the
same date. Tenant’s occupancy of the Expansion Space from and after the Delivery
Date and prior to the Expansion Date shall be upon all of the terms and
conditions of the Lease, except that Tenant shall not be obligated to pay the
Fixed Monthly Rent and Additional Rent attributable to the Second Floor
Expansion Space until the Second Floor Expansion Date, and Tenant shall not be
obligated to pay the Fixed Monthly Rent and Additional Rent attributable to the
Fifth Floor Expansion Space until the Fifth Floor Expansion Date. Landlord and
Tenant shall promptly execute an amendment to the Lease (the “Memorandum”)
confirming the finalized Expansion Date and Expansion Term as soon as they are
determined for the entire Expansion Space. Tenant shall execute the Memorandum
and return it to Landlord within five (5) business days after receipt thereof.
Failure of Tenant to timely execute and deliver the Memorandum shall constitute
an acknowledgement by Tenant that the statements included in such Memorandum are
true and correct, without exception.

 

4.Expansion of Premises. As of the later of the Expansion Dates to occur:
(i) the Usable Area of the Premises shall increase from 15,000 usable square
feet to 33,745 usable square feet and the Rentable Area of the Premises shall
increase from 17,412 rentable square feet to 38,286 rentable square feet;
and (ii) the definition of the Premises shall be revised to include both the
Existing Premises and the Expansion Space, and wherever in the Lease the word
“Premises” is found, it shall thereafter refer to both the Existing Premises and
the Expansion Space together, as if both had been originally included in the
Lease. Landlord and Tenant acknowledge that the Second Floor Expansion Space
includes the patio space on the 2nd floor, and that the Fifth Floor Expansion
Space includes the balcony spaces on the 5th floor, and Tenant shall have full
and exclusive access to and use of said patio and balconies; however, the square
footage of said patio and balconies shall not be included in the Usable Area or
the Rentable Area of the Expansion Space or the Premises.

 

Landlord engaged an independent third party space plan audit firm to measure the
Usable Area of the Expansion Space using the 2010 ANSI/BOMA Standard published
collectively by the American National Standards Institute and the Building
Owners’ and Managers’ Association (“ANSI/BOMA Standard”) as a guideline. Based
upon such measurement Landlord has been advised that the accurate Usable Area of
the Second Floor Expansion Space is approximately 7,125 square feet and the
accurate Usable Area of Suite 500 is approximately 11,620 usable square feet.
The Rentable Area of the Second Floor Expansion Space is hereby agreed to be
approximately 7,451 square feet and the Rentable Area of Suite 500 is hereby
agreed to be approximately 13,423 square feet.





2

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



 

5.Monthly Rent.

 

a.Existing Premises. The Fixed Monthly Rent payable by Tenant for the Existing
Premises shall be as follows:

 

 

 

 

 

Period

    

Fixed Monthly Rent

June 1, 2016 through May 31, 2017

 

$


91,413.00 

June 1, 2017 through May 31, 2018

 

$


94,155.39 

June 1, 2018 through May 31, 2019

 

$


96,980.05 

June 1, 2019 through May 31, 2020

 

$


99,889.45 

June 1, 2020 through May 31, 2021

 

$


103,385.58 

June 1, 2021 through May 31, 2022

 

$


107,004.08 

June 1, 2022 through May 31, 2023

 

$


110,749.22 

June 1, 2023 through May 31, 2024

 

$


114,625.44 

June 1, 2024 through May 31, 2025

 

$


118,637.34 

June 1, 2025 through December 31, 2025

 

$


122,789.64 

 

Notwithstanding the foregoing, Tenant shall be permitted to defer payment to
Landlord of one hundred percent (100%) of the Fixed Monthly Rent due for the
Existing Premises for the months of June 2016, June 2017 and June 2018
(collectively, the amount of Fixed Monthly Rent deferred with respect to the
Existing Premises shall be referred to herein as the “Existing Premises Rent
Deferral Amount”). So long as Tenant has not committed a material, uncured
default beyond any applicable cure period (“Material Default”) during the
Extended Term, Landlord shall fully and forever abate and forgive the entire
Existing Premises Rent Deferral Amount as of the Termination Date; provided,
however, that if, during the Extended Term, Tenant does commit a Material
Default, then (a) Tenant shall pay to Landlord, within ten (10) business days
after Landlord’s written demand, the entire Existing Premises Rent Deferral
Amount due for the months of the Extended Term prior to the month in which such
Material Default occurred, including late charges, as if the rent deferral had
not occurred, and (b) Tenant shall not be entitled to any additional or future
deferral  of Fixed Monthly Rent with respect to the Existing Premises; provided
that, if Tenant cures such Material Default, Tenant’s right to defer certain
installments of the Fixed Monthly Rent for the Existing Premises under this
section shall be fully reinstated as to all months to which such deferral
applies, Landlord shall promptly reimburse to Tenant any Existing Premises Rent
Deferral Amount that Tenant paid to Landlord prior to Tenant’s cure of its
Material Default, and Tenant shall be entitled to defer payment of the Fixed
Monthly Rent for the Existing Premises for all months to which such deferral
right applies hereunder.

 

All payments of Fixed Monthly Rent for the Existing Premises shall be made in
immediately available funds.

 

b.Expansion Space.  The Fixed Monthly Rent payable by Tenant for the Expansion
Space shall be as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period

    

2ND Floor

    

5th Floor

    

Fixed Monthly Rent

 

From the Expansion Date through May 31, 2017

 

$


39,117.75 

 

$


70,470.75 

 

$


109,588.50 

 

June 1, 2017 through May 31, 2018

 

$


40,291.28 

 

$


72,584.87 

 

$


112,876.15 

 

June 1, 2018 through May 31, 2019

 

$


41,500.02 

 

$


74,762.42 

 

$


116,262.44 

 

June 1, 2019 through May 31, 2020

 

$


42,745.02 

 

$


77,005.29 

 

$


119,750.31 

 

June 1, 2020 through May 31, 2021

 

$


44,241.10 

 

$


79,700.48 

 

$


123,941.58 

 

 





3

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

June 1, 2021 through May 31, 2022

 

$


45,789.54 

 

$


82,489.99 

 

$


128,279.53 

 

June 1, 2022 through May 31, 2023

 

$


47,392.17 

 

$


85,377.14 

 

$


132,769.31 

 

June 1, 2023 through May 31, 2024

 

$


49,050.90 

 

$


88,365.34 

 

$


137,416.24 

 

June 1, 2024 through May 31, 2025

 

$


50,767.68 

 

$


91,458.13 

 

$


142,225.81 

 

June 1, 2025 through December 31, 2025

 

$


52,544.55 

 

$


94,659.16 

 

$


147,203.71 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, Tenant shall be permitted to defer payment to
Landlord of one hundred percent (100%) of the Fixed Monthly Rent due for the
Expansion Space for the months of July 2016, June 2017 and June 2018
(collectively, the amount of Fixed Monthly Rent deferred with respect to the
Expansion Space shall be referred to herein as the “Expansion Space Rent
Deferral Amount”). So long as Tenant has not committed a Material Default during
the Expansion Term, Landlord shall fully and forever abate and forgive the
entire Expansion Space Rent Deferral Amount as of the Termination Date;
provided, however, that if, during the Extended Term, Tenant does commit a
Material Default, then (a) Tenant shall pay to Landlord, within ten
(10) business days after Tenant’s receipt of Landlord’s written demand, the
entire Expansion Space Rent Deferral Amount due for the months of the Expansion
Term prior to the month in which such Material Default occurred, including late
charges, as if the rent deferral had not occurred, and (b) Tenant shall not be
entitled to any additional or future deferral of Fixed Monthly Rent with respect
to the Expansion Space; provided that, if Tenant cures such Material Default,
Tenant’s right to defer certain installments of the Fixed Monthly Rent for the
Expansion Space under this section shall be fully reinstated as to all months to
which such deferral applies, Landlord shall promptly reimburse to Tenant any
Expansion Space Rent Deferral Amount that Tenant paid to Landlord prior to
Tenant’s cure of its Material Default, and Tenant shall be entitled to defer
payment of the Fixed Monthly Rent for the Expansion Space for all months to
which such deferral right applies hereunder.

 

All payments of Fixed Monthly Rent for the Expansion Space shall be made in
immediately available funds.

 

6.Security Deposit. Landlord acknowledges that it currently holds the sum of
$77,713.33 as a Security Deposit under the Lease, which amount Landlord shall
continue to hold throughout the Extended Term, unless otherwise applied pursuant
to the provisions of the Lease. Concurrent with Tenant’s
execution  and  tendering  to  Landlord  of  this  Second  Amendment, Tenant
shall tender the sum of $192,280.02, which amount Landlord shall add to the
Security Deposit already held by Landlord, so that thereafter, throughout the
Expansion Term, provided the same is not otherwise applied, Landlord shall hold
a total of $269,993.35 as a Security Deposit on behalf of Tenant.

 

Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, and all other laws, statutes, ordinances or other governmental rules,
regulations or requirements now in force or which may hereafter be enacted or
promulgated, which (i) establish the time frame by which Landlord must refund a
security deposit under a lease, and/or (ii) provide that Landlord may claim from
the Security Deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums specified in
Article 18 of the Original Lease, and/or those sums reasonably necessary to
compensate Landlord for any loss or damage caused by Tenant’s breach of the
Lease or the acts or omission of Tenant or any Tenant Party. As used in the
Lease a “Tenant Party” shall mean Tenant, any employee of Tenant, or any agent,
authorized representative, design consultant or construction manager engaged by
or under the control of Tenant.

 

7.Base Year. Commencing on the Expansion Date, the Base Year, solely as it
relates to the Expansion Space, shall be calendar year 2016. Commencing on the
Effective Date, the Base Year, solely as it relates to the Existing Premises,
shall be calendar year 2016. Notwithstanding any  contrary provision of the
Lease, prior to June 1, 2017: (a) Tenant shall not be obligated to pay any
portion of Tenant’s Share of increases in Operating Expenses with respect to the
Expansion Space; and (b) Tenant





4

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



shall not be obligated to pay any portion of Tenant’s Share of increases in
Operating Expenses with respect to the Existing Premises.

 

8.Tenant’s Share. Commencing on the Second Floor Expansion Date, Tenant’s Share,
solely as it relates to the Second Floor Expansion Space, shall be 8.12%, which
is determined by dividing the usable square footage of the Fifth Floor Expansion
Space (7,125) by the usable square footage of the Building (87,765) and
multiplying the quotient by 100. Commencing on the Fifth Floor Expansion Date,
Tenant’s Share, solely as it relates to the Fifth Floor Expansion Space, shall
be 13.24%, which is determined by dividing the usable square footage of the
Fifth Floor Expansion Space (11,620) by the usable square footage of the
Building (87,765) and multiplying the quotient by 100. Landlord and Tenant
acknowledge and agree that Tenant’s Share, solely as it relates to the Existing
Premises, is 17.09%. Commencing on June 1, 2017, so long as the Delivery Date
has occurred as to the entire Expansion Space, Tenant’s Share as to the entire
Premises shall be 38.45%, which is determined by dividing the usable square
footage of the entire Premises (33,745) by the usable square footage of the
Building (87,765) and multiplying the quotient by 100.

 

9.Parking. Commencing on the first Expansion Date to occur, Tenant shall have
the right and obligation to purchase an additional thirty-four (34) unreserved
parking permits and an additional eight (8) reserved parking permits on a
“must-take” basis (four (4) of which reserved parking permits shall be for
parking spaces located on level P-1 of the parking facilities which are
currently designated as Bryan Cave visitor parking spaces), whereupon Tenant
will have the right and obligation to purchase a total of seventy-six (76)
unreserved parking permits and eighteen (18) reserved parking permits. The rates
chargeable to Tenant for Building parking permits shall be at the posted monthly
parking rates and charges then in effect, plus any and all applicable taxes,
provided that such rates may be changed from time to time, in Landlord’s sole
discretion. Notwithstanding any contrary provision of the Lease, during the
Extended Term and the Expansion Term, Tenant shall have the right to purchase
visitor parking validation booklets in increments of not less than $2,000.00 at
a twenty percent (20%) discount.

 

10.Option to Extend Term. Tenant shall have the right to extend the Extended
Term and the Expansion Term with respect to either (i) the entire Premises,
(ii) the entire second (2nd) floor, or (iii) the entire fifth (5th) floor, for
an additional period of five (5) years through and including December 31, 2030
(the “Second Extended Term”) in accordance with the provisions of Article 23 of
the Original Lease, except that each reference to the “Term” shall mean and
refer to the Extended Term, and each reference therein to the “Extended Term”
shall mean and refer to the Second Extended Term.

 

11.Right of First Offer.

 

11.1.First Offer Space. Landlord hereby grants to Tenant a one-time right of
first offer with respect to one (1) entire floor of the Building if the same
becomes vacant and available following the Effective Date (the “First Offer
Space”). The term of the Lease with respect to the First Offer Space shall
(x) commence only following the expiration or earlier termination of the
existing lease (including renewals) of the First Offer Space and after the First
Offer Space is actually vacated and becomes available for lease following the
Effective Date, and (y) expire on the Termination Date, as the same may be
extended pursuant to Section 10 of this Second Amendment. The right of first
offer granted to Tenant herein shall be subordinate to the existing rights held
by Bryan Cave (the “Superior Right Holder”) with respect to the First Offer
Space on the date of this Second Amendment. Tenant’s right of first offer shall
be on the terms and conditions set forth in this Section 11.

 

11.2.Procedure for Offer. Landlord shall notify Tenant (the “First Offer
Notice”) when Landlord reasonably anticipates that the First Offer Space will
become available for lease to third parties. The First Offer Notice shall
specify the terms and conditions upon which Landlord is willing to lease the
First Offer Space to Tenant, provided that the Superior Right Holder does not
wish to lease the First Offer Space.



5

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



11.3.Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the First Offer Space, then within ten (10) business
days of delivery of the First Offer Notice to Tenant, Tenant shall deliver
notice to Landlord of Tenant’s intention to exercise its right of first offer
with respect to the First Offer Space (the “Acceptance Notice”). If Tenant does
not elect to exercise its right to lease the First Offer Space within such ten
(10) day period (the “Exercise Period”), then Landlord may lease the First Offer
Space to any third party it chooses without liability to Tenant on terms that
are not Substantially More Favorable Terms (as defined below); provided,
however, if Landlord does not execute a binding lease document (on terms that
are not Substantially More Favorable Terms) within one hundred eighty (180) days
from expiration of the Exercise Period, then Landlord must deliver a new First
Offer Notice to Tenant prior to entering into a lease agreement with respect to
any of the space described in the First Offer Notice, and the procedures set
forth in this Section 11.3 shall apply to such new First Offer Notice.
“Substantially More Favorable Terms” shall mean the average “net effective rent”
(defined below) offered to the potential tenant is less than ninety-five percent
(95%) of the average net effective rent set forth in the First Offer Notice. The
term “net effective rent” shall mean the net rental amount to be paid to
Landlord, taking into account any tenant improvement expenses and allowances to
be incurred by Landlord and any free rent or other monetary concessions granted
by Landlord (amortized on a straight-line basis over the life of the lease term
proposed under the First Offer Notice or the terms offered to the potential
tenant, as applicable). Notwithstanding anything to the contrary contained
herein, each time Tenant receives a First Offer Notice from Landlord, Tenant
must elect to exercise its right of first offer, if at all, with respect to all
of the First Offer Space described in the First Offer Notice, and Tenant may not
elect to lease only a portion thereof.

 

11.4.Amendment to Lease. If Tenant timely exercises Tenant’s right to lease the
First Offer Space, Landlord and Tenant shall within thirty (30) days thereafter
execute an amendment to the Lease for the First Offer Space upon the terms and
conditions as set forth in the First Offer Notice and this Section 11.

 

11.5.Termination of Right of First Offer. The rights contained in this
Section 11 may only be exercised by Tenant (or an Affiliate or assignee approved
by Landlord) if Tenant (or an Affiliate or assignee approved by Landlord) then
occupies the entire Premises then demised by the Lease. Except as otherwise
provided in Section 11.3 above, Tenant’s right of first offer shall terminate
upon Tenant’s failure to exercise its right of first offer prior to the
expiration of the Exercise Period. Tenant shall not have the right to lease the
First Offer Space, as provided in this Section 11 if, as of the date (x) on
which Tenant delivers the Acceptance Notice to Landlord, or (y) the scheduled
date of delivery of the First Offer Space, Tenant is in Material Default (as
defined in Section 5 of this Second Amendment) under the Lease.

 

12.Auto-Dealer Sign. During the Extended Term, Tenant shall have the right to
maintain the Auto- Dealer Sign in accordance with the provisions of
Section 20.22.1 of the Original Lease.

 

13.Exterior Building Signage and Ground Floor Lobby Signage. Provided that
Tenant occupies no fewer than two (2) full floors of the Building, Tenant, at
Tenant’s sole expense, and subsequent to the Effective Date, shall have the
non-exclusive right to affix Tenant’s name (but not Tenant’s logo) to (i) the
exterior of the Building fronting Broadway (the “Exterior Building Signage”) and
(ii) the interior wall of the main lobby on the ground floor of the Building
flanking the left-hand side of the Broadway entry doors (the “Ground Floor Lobby
Signage”). The Exterior Building Signage and the Ground Floor Lobby Signage
shall be subject to the terms of Exhibit C  attached hereto and made a part
hereof. Landlord hereby approves the Exterior Building Signage depicted on
Exhibit D  attached hereto and made a part hereof.

 

The Exterior Building Signage and the Ground Floor Lobby Signage shall be
provided by the sign contractor designated by Landlord. The elevations, style,
color, size and format and all other design elements and materials of the
Exterior Building Signage and the Ground Floor Lobby Signage shall be acceptable
to Landlord in Landlord’s sole and absolute discretion. The Exterior Building
Signage and the Ground Floor Lobby Signage shall be consistent with Landlord’s
then-current signage program (as may be modified from time to time in Landlord’s
sole but reasonable discretion).





6

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



In addition, Tenant shall bear all expenses relating to the Exterior Building
Signage and the Ground Floor Lobby Signage, including, without limitation:

 

a)the cost of obtaining permits and approvals;

 

b)the cost of maintaining, repairing, and replacing the Exterior Building
Signage and the Ground Floor Lobby Signage; and

 

c)if applicable, the cost of any electrical consumption illuminating the
Exterior Building Signage and the Ground Floor Lobby Signage.

 

Tenant shall pay to Landlord, within ten (10) business days after receipt of
Landlord’s demand, any expenses incurred by Landlord with respect to the
Exterior Building Signage and the Ground Floor Lobby Signage, except for those
payable directly by Tenant to any third party. Tenant’s payment obligation under
this Section 13 shall survive the expiration or earlier termination of the
Extended Term or the Second Extended Term, as the case may be.

 

Upon the expiration or earlier termination of the Lease, Tenant shall, at
Tenant’s sole expense remove the Exterior Building Signage and the Ground Floor
Lobby Signage from the Building and restore the affected portions of the
Building to their condition existing prior to Tenant’s installation of the
Exterior Building Signage and the Ground Floor Lobby Signage.

 

The signage right granted hereunder is personal to the original Tenant signing
the Second Amendment and shall be null, void and of no further force or effect
as of the date (i) that Tenant assigns the Lease to an entity that is not an
Affiliate and/or subleases more than forty-nine percent (49%) of the total
Rentable Area of the Premises to an entity that is not an Affiliate; (ii) at any
time Tenant is in Material Default of its obligations under the Lease
(including, without limitation, Exhibit C  attached to and made a part of this
Second Amendment); or (iii) at any time Tenant does not occupy and operate its
business from the entire Premises leased by Tenant as of the Effective Date.

 

14.Acceptance of Premises. Tenant acknowledges that (i) it has been in
possession of the Existing Premises for over three (3) years, and (ii) as of the
date of the execution of this Second Amendment, it has no claim against
Landlord, and therefore releases Landlord from any claim, loss, liability, cost
or expense, in connection with the Existing Premises or the Lease.
Notwithstanding anything contained in (ii) above, Landlord’s obligations set
forth in the Lease (including this Second Amendment) and in that certain
Settlement Agreement and Mutual Release of Claims dated as of December 31, 2014
among Landlord, Tenant, and other parties, shall remain in full force and effect
and are not waived or released by Tenant under this Section 14. Tenant has made
its own inspection of and inquiries regarding the Expansion Space, which is
already improved. Therefore, Tenant accepts the Expansion Space in its “as-is”
condition with all systems and equipment serving the Expansion Space in good
working order and repair, and subject to all of Landlord’s maintenance and
repair obligations under the Lease. Tenant further acknowledges that Landlord
has made no currently effective representation or warranty, express or implied
regarding the condition, suitability or usability of the Existing Premises,
Expansion Space or the Building for the purposes intended by Tenant.

 

15.Deleted Provisions. The following provisions of the Original Lease are hereby
deleted and have no further force or effect: Article 24 (Right of First Offer);
and Article 25 (Termination Option).

 

16.Landlord’s Reservation of Rights. The following is hereby added at end of
Section 1.3 of the Original Lease:

 

“Tenant acknowledges and agrees that: (a) the Premises are part of an office
building owned, operated, managed and leased by Landlord and occupied by
numerous tenants; (b) Landlord and such tenants are engaged from time to time in
a variety of construction projects inside individual premises as well as in
Common Areas as part of the normal course of business in the Building; and
(c) such construction activities may cause, among other things, noise,
vibration, dust, odors, increased foot traffic in the Building and in elevators
and corridors, and increased motor vehicle traffic in parking facilities. In
recognition of the foregoing, Tenant hereby releases and hold harmless Landlord
and all of its parents,

 





7

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



subsidiaries, divisions, employees, affiliates, assigns, officers, directors,
shareholders, members, agents, predecessors, successors, trustees, beneficiaries
and representatives (collectively, the “Landlord Parties”), from any and all
claims (including claims for abatement of Rent, constructive eviction or
consequential damages, including without limitation, lost profits), debts,
liabilities, demands, obligations, costs, expenses, actions and causes of action
of every nature, character and description, whether known or unknown, asserted
or unasserted, fixed or contingent arising out of or in connection with the
activities and conditions described in the foregoing clauses (b) and (c).
Furthermore, Tenant agrees that, except as otherwise provided below, none of the
activities and conditions described in the foregoing clauses (b) and (c) shall
be grounds for any claim by Tenant or any party claiming through Tenant that
Landlord has breached the terms of Section 1.5 below or any other provision of
this Lease, or violated any statute or other applicable law which purports to
govern the rights or obligations of Landlord and Tenant concerning the matters
set forth in Section 1.5. Notwithstanding the foregoing, Tenant’s foregoing
release shall in no event apply to any circumstance, occurrence, or event
arising out of or in connection with the activities and conditions described in
the foregoing clauses (b) and/or (c) where and to the extent that such
activities and conditions: (i) prevent or otherwise materially and adversely
affect Tenant’s access to or use of the Premises for the Specified Use, which
shall be deemed an Abatement Event under Section 8.9 of this Lease and shall be
subject to the express provisions of said Section 8.9; (ii) result from or were
caused by the gross negligence or willful misconduct of Landlord or the Landlord
Parties and Landlord fails to remedy the conditions caused by such gross
negligence or negligence or willful misconduct within six (6) business days
following Landlord’s receipt of written notice from Tenant thereof; and/or
(iii) constitute or result in a violation of law applicable to the Real Property
or a breach by Landlord of any term of this Lease and Landlord fails to remedy
such violation of law or breach of this Lease by Landlord the conditions caused
by such gross negligence or negligence or willful misconduct within six
(6) business days following Landlord’s receipt of written notice from Tenant
thereof, provided, however, that if the remedying of any condition described in
subsection (ii) above or cure of any violation of law or breach of this Lease by
Landlord described in subsection (iii) above is such that more than six
(6) business days would be required for its performance, Landlord shall not be
deemed to be in violation of subsection (ii) or (iii) (as applicable) so long as
Landlord commences such performance within such six (6) business day period and
diligently prosecutes such performance to completion within a commercially
reasonable period thereafter.”

 

17.Limitation of Landlord’s Liability. The provisions of Section 9.4 of the
Original Lease are hereby amended in their entirety.

 

“Section 9.4.  Limitation of Landlord’s Liability.

Tenant expressly agrees that, notwithstanding anything in this Lease and/or any
applicable law to the contrary, the liability of the Landlord Parties, and any
recourse by Tenant against Landlord or the Landlord Parties shall be limited
solely and exclusively to Tenant’s actual direct damages, but not consequential
damages (including but not limited to loss of profits, loss of business
opportunity, loss of goodwill or loss of use, in each case however occurring),
therefor and shall be recoverable only from the interest of Landlord in the
Building.

 

Tenant specifically agrees that the Landlord Parties shall have no personal
liability therefor. Further, Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant.”

 

18.Tenant’s Waiver of Consequential Damages. The provisions of Section 12.6 of
the Original Lease are hereby amended in their entirety to read as follows:

 

“Section 12.6.  Tenant’s Waiver of Consequential Damages.

Subject to Section 12.4, the provisions contained in Section 12.5 are Tenant’s
sole remedy arising out of any Casualty. Landlord shall not be liable to Tenant
or any other person or entity for any direct, indirect, or consequential damages
(including but not limited to lost profits of Tenant or loss of or interference
with Tenant’s business), due to, arising out of, or as a result of the Casualty.





8

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



In no event shall any Landlord Party be liable for any inconvenience or
annoyance to Tenant or Tenant’s agents, clients, contractors, directors,
employees, invitees, licensees, officers, partners or shareholders, or for
injury to the business of Tenant resulting in any way from such Casualty, or
from Landlord’s undertaking of repairs as a result of such Casualty.”

 

19.Government Required-Repairs. The last paragraph of Section 12.10 of the
Original Lease is hereby amended in its entirety to read as follows:

 

“Tenant shall not have the right to terminate this Lease as a result of Landlord
undertaking the Work, nor shall Tenant or any third party claiming under Tenant
be entitled to make any claim against Landlord for any interruption,
interference or disruption of Tenant’s business or loss of profits therefrom as
a result of the Work, and Tenant hereby releases Landlord from any claim which
Tenant may have against Landlord arising from or relating to, directly or
indirectly, the performance of the Work by Landlord.”

 

20.Warranty of Authority. If Landlord or Tenant signs as a corporation or
limited liability company or a partnership, each of the persons executing this
Second Amendment on behalf of Landlord or Tenant hereby covenants and warrants
that the applicable entity executing herein below is a duly authorized and
existing entity that is qualified to do business in California; that the
person(s) signing on behalf of either Landlord or Tenant have full right and
authority to enter into this Second Amendment; and that each and every person
signing on behalf of either Landlord or Tenant are authorized in writing to do
so.

 

If either signatory hereto is a corporation, the person(s) executing on behalf
of said entity shall affix the appropriate corporate seal to each area in the
document where request therefor is noted, and the other party shall be entitled
to conclusively presume that by doing so the entity for which said corporate
seal has been affixed is attesting to and ratifying this Second Amendment.

 

21.Broker Representation. Landlord and Tenant represent to one another that it
has dealt with no broker in connection with this Second Amendment other than
Douglas Emmett Management, Inc. and Cushman & Wakefield. Landlord and Tenant
shall hold one another harmless from and against any and all liability, loss,
damage, expense, claim, action, demand, suit or obligation arising out of or
relating to a breach by the indemnifying party of such representation. Landlord
agrees to pay all commissions due to the brokers listed above created by
Tenant’s execution of this Second Amendment.

 

22.Confidentiality. Landlord and Tenant agree that the covenants and provisions
of this Second Amendment shall not be divulged to anyone not directly involved
in the management, administration, ownership, lending against, or subleasing of
the Premises, other than Tenant’s or Landlord’s counsel-of- record or leasing or
sub-leasing broker of record; provided, however, that nothing in this Section 18
shall prohibit Tenant making public disclosure of this Second Amendment when
required under applicable laws or regulations, including without limitation,
federal and state securities laws and regulations.

 

23.Governing Law. The provisions of this Second Amendment shall be governed by
the laws of the State of California.

 

24.Reaffirmation. Landlord and Tenant acknowledge and agree that the Lease, as
amended herein, constitutes the entire agreement by and between Landlord and
Tenant relating to the Premises, and supersedes any and all other agreements
written or oral between the parties hereto. Furthermore, except as modified
herein, all other covenants and provisions of the Lease shall remain unmodified
and in full force and effect.

 

25.Civil Code Section 1938 Disclosure. Pursuant to California Civil Code
Section 1938, Landlord hereby discloses that the Premises have not undergone an
inspection by a Certified Access Specialist to determine whether the Premises
meet all applicable construction-related accessibility standards.

 

26.Submission of Document. No expanded contractual or other rights shall exist
between Landlord and Tenant with respect to the Expansion Space, as contemplated
under this Second Amendment, until both Landlord and Tenant have executed and
delivered this Second Amendment, whether or not any





9

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 



additional rental or security deposits have been received by Landlord, and
notwithstanding that Landlord has delivered to Tenant an unexecuted copy of this
Second Amendment.

 

The submission of this Second Amendment to Tenant shall be for examination
purposes only, and does not and shall not constitute a reservation of or an
option for the Tenant to lease the Expansion Space, or otherwise create any
interest by Tenant in the Expansion Space or any other portion of the Building
other than the Existing Premises. Execution of this Second Amendment by Tenant
and its return to Landlord shall not be binding upon Landlord, notwithstanding
any time interval, until Landlord has in fact executed and delivered this Second
Amendment to Tenant.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this document,
effective as of the later of the date(s) written below.

 

LANDLORD:

 

TENANT:

 

 

 

DOUGLAS EMMETT 1995, LLC,
a Delaware limited liability company

 

TRUECAR, INC., a Delaware corporation

 

 

 

 

 

 

By:

Douglas Emmett Management, Inc.,

 

By:

 

 

a Delaware corporation, its Manager

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Andrew B. Goodman

 

 

 

 

Senior Vice President

 

By:

 

 

 

Name:

 

 

Dated:

 

 

Title:

 

 

 

Dated:

 

 

 

10

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A  — EXPANSION SPACE PLAN

 

Suite 220/260 together with the lobby, corridor areas and restrooms on the
second (2nd) floor of the Building and Suite 500 at 120 Broadway, Santa Monica,
California 90401

 

Rentable Area:  approximately 20,874 square feet

 

Usable Area:  approximately 18,745 square feet

 

(Measured pursuant to the provisions of Section 4 of this Second Amendment)

 

 

 

 

 

 

 

 

 

 

 

Picture 1 [true-20141231ex1018f3bd0g001.jpg]

 





A-1

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A — EXPANSION SPACE PLAN (CONT’D)

 



 

 

 

 

 

 

 

 

 

Picture 2 [true-20141231ex1018f3bd0g002.jpg]

 

 

 

A-2

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

CONSTRUCTION AGREEMENT

CONSTRUCTION PERFORMED BY TENANT

 

Section 1. Tenant to Complete Construction. Tenant’s general contractor
(“Contractor”) shall furnish and install within the Existing Premises and the
Expansion Space (which, for purposes of this Exhibit B, shall be hereinafter
referred to as the “Premises”) those items of general construction (the
“Improvements”), shown on the Final Plans and Specifications (as defined in
Section 6 of this Exhibit B). The definition of the “Improvements” shall include
all costs associated with completing the Improvements, including but not limited
to, (A) space planning, design, architectural, project management and
engineering fees, (B) contracting, labor and material costs, (C) municipal fees,
plan check and permit costs, (D) document development and/or reproduction costs,
and (E) the costs of the purchase and installation of telephone and data cabling
and furniture to be used by Tenant in the Premises (up to a maximum amount of
$5.00 per usable square foot of the Allowance [as defined below] in the
aggregate. The Improvements shall comply in all respects with the following:
(i) all state, federal, city or quasi-governmental laws, codes, ordinances and
regulations, as each may apply according to the rulings of the controlling
public official, agent or other person; (ii) applicable standards of the
American Insurance Association (formerly, the National Board of Fire
Underwriters) and the National Electrical Code; (iii) building material
manufacturer’s specifications and (iv) the Final Plans and Specifications.

 

All Tenant selections of finishes shall be indicated in the Final Plans and
Specifications and shall be equal to or better than the minimum Building
standards and specifications.

 

Any work not shown in the Final Plans and Specifications or included in the
Improvements such as, but not limited to, telephone service, furnishings, or
cabinetry, for which Tenant contracts separately shall be subject to Landlord’s
policies and shall be conducted in such a way as to not unreasonably hinder or
delay the work of Improvements.

 

Section 2. Tenant’s Payment of Costs. Subject to Landlord’s reimbursement as
specified hereinbelow, Tenant shall bear all costs of the Improvements, and
shall timely pay said costs directly to the Contractor. From time to time,
Tenant shall provide Landlord with such evidence as Landlord may reasonably
request that the Contractor has been paid in full for the work completed
to-date.

 

In addition, Tenant shall reimburse Landlord (up to a maximum amount of
$2,500.00) for any and all of Landlord’s actual and reasonable out of pocket
costs incurred in reviewing Tenant’s Plans and Specifications or for any other
“peer review” work associated with Landlord’s review of Tenant’s Plans and
Specifications, including, without limitation, Landlord’s actual and reasonable
out of pocket costs incurred in engaging any third party engineers, contractors,
consultants or design specialists.  Tenant shall pay such costs to Landlord
within five (5) business days after Landlord’s delivery to Tenant of a copy of
the invoice(s) for such work.

 

Notwithstanding anything to the contrary herein, it is expressly understood and
agreed that (i) Landlord shall promptly reimburse Tenant for costs incurred by
Tenant in connection with the construction of the Improvements (a) due to the
presence of Hazardous Materials in the Premises or on the Real Property and/or
(b) bringing any part of the Real Property outside of the Premises into
compliance with applicable laws, codes, ordinances, and other legal requirements
that are binding on the Real Property, the Building, or the Premises as of the
date of this Second Amendment, and (ii) all of such costs shall not be charged
against the Allowance.

 

Landlord shall perform, construct and pay the cost of any renovations, revisions
or other improvements which Landlord is required (by any governmental authority
having jurisdiction) to make to any portion of the Building outside of the
Premises, including the Common Areas outside of the Premises, which such
renovations, repairs or revisions arise out of or are required in connection
with Tenant’s completion of the Improvements contemplated herein.

 





B-1

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 

The failure by Tenant to timely pay such amounts as required under this
Paragraph 2 shall be a material default under the Lease.

 

Section 3. Lien Waiver and Releases. During the course of construction
Contractor shall provide Landlord with executed lien waiver and release forms as
reasonably requested by Landlord (including any conditional or unconditional
waiver and release forms in the form required under California Civil Code
Sections 8132 through 8138 and confirmation that no liens have been filed
against the Premises or the Building.  If any liens arise against



B-2

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 



the Premises or the Building as a result of the Improvements, Tenant shall
immediately, at Tenant’s sole expense, remove such liens and provide Landlord
evidence that the title to the Building and Premises has been cleared of such
liens.

 

Section 4.  Performance Bonds.  Intentionally Deleted.

 

Section 5. Landlord’s Reimbursement for Costs. After completion of the
Improvements, and as specified herein, Landlord shall pay to Tenant for the
Improvements as defined in Paragraph 1 above, an allowance, not to exceed the
sum of $30.00 per square foot of Usable Area in the Premises (which is equal to
$1,012,350.00 ([$30.00 multiplied by 33,475 square feet] and is herein referred
to as the “Allowance”), provided, however, Tenant acknowledges Landlord shall
have no obligation to disburse the Allowance prior to January 1, 2016 or
subsequent to December 31, 2017. In no event shall an amount of the Allowance
more than $2.00 per square foot of Usable Area in the Premises be available to
Tenant for the fees and costs of architectural services. Subject to the
provisions of this Exhibit B, a check for the Allowance (or the portion thereof
utilized in accordance with this Exhibit B) payable to Tenant shall be delivered
by Landlord to Tenant following the completion of construction of the
Improvements pursuant to the Final Plans and Specifications, provided that
(i) Tenant delivers or has delivered to Landlord invoices from Tenant’s
Contractor for all labor rendered and materials delivered to the Premises;
(ii) Tenant delivers or has delivered to Landlord executed unconditional
mechanic’s lien waiver and releases from all of Tenant’s Agents (as such term is
defined in Paragraph 6 a), below) which shall comply with California Civil Code
Section 8138; (iii) Tenant delivers to Landlord all other information reasonably
requested by Landlord, including a “close-out” package that includes mechanical
and electrical final as-builts; architectural as-builts; permit drawings for all
trades along with permit card with all required signatures; air balance report
(2 copies); warranty letters from all trades; punch list with Tenant’s sign-off
(if applicable); (iv) Landlord has reasonably determined that no substandard
work exists which adversely affects the mechanical, electrical, plumbing,
heating, ventilating and air conditioning, life-safety or other systems of the
Building, the curtain wall of the Building, the structure or exterior appearance
of the Building; and (v) the Architect delivers to Landlord a certificate, in a
form reasonably acceptable to Landlord, certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed in
accordance with the Final Plans and Specifications.

 

Landlord shall use commercially reasonable efforts to disburse the Allowance (or
the portion thereof utilized in accordance with this Exhibit B) not later than
thirty (30) days following Tenant’s satisfaction of the requirements set forth
in items (i) through (v) above. Landlord’s disbursement of such amounts shall
not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request. Landlord shall only
be obligated to make one disbursement from the Allowance to the extent costs are
incurred by Tenant in accordance with this Exhibit B. All Improvements for which
the Allowance has been made available shall be deemed Landlord’s property under
the terms of the Lease.

 

Section 6. Retention of Professionals;  Pre-Construction Requirements and
Approvals. Prior to Tenant or Contractor commencing any work:

 

a)Tenant shall retain an architect/space planner, subject to Landlord’s
approval, which approval shall not be unreasonably withheld (the “Architect”) to
prepare the space plan (the “Space Plan”). The plans and drawings to be prepared
by Architect shall be known collectively as the “Plans and Specifications.”

 

b)Contractor, and its subcontractors and suppliers, shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant shall cause Contractor to



B-3

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 

execute and deliver to Landlord the Agreement By Contractor of
Indemnification/Hold Harmless of Landlord attached to this Exhibit B  as
Schedule 1. Contractor shall provide Landlord with a true, complete and correct
copy of the construction contract between Contractor and Tenant. As a condition
of such approval, so long as the same are reasonably cost competitive,
Contractor shall use Landlord’s fire-life safety, heating, venting, air-
conditioning, plumbing, and electrical subcontractors for such work.
All  subcontractors,  laborers, materialmen, and suppliers, and the Contractor,
Architect and Engineers shall be known collectively as “Tenant’s Agents”. During
completion of the Improvements, neither Tenant nor Contractor shall permit any
sub-contractors, workmen, laborers, material or equipment to come into or upon
the Building if the use thereof, in Landlord’s reasonable judgment, would
violate Landlord’s agreement with any union providing work, labor or services in
or about the Building or disturb labor harmony with the workforce or trades
engaged in performing other work, labor or services in or about the Building or
the Common Areas.  If any

 





B-4

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 



violation, disturbance, interference or conflict occurs, Tenant, upon demand by
Landlord, shall immediately cause all contractors or subcontractors or all
materials causing the violation, disturbance, interference, difficulty or
conflict, to leave or be removed from the Building or the Common Areas
immediately. Tenant shall indemnify and hold Landlord harmless from and against
all claims, suits, demands, damages, judgments, costs, interest and expenses
(including attorneys fees and costs incurred in the defense thereof) to which
Landlord may be subject or suffer when the same arise out of or in connection
with the use of, work in, construction to, or actions in, on, upon or about the
Premises by Tenant or Tenant’s agents, contractors, directors, employees,
licensees, officers, partners or shareholders, including any actions relating to
the installation, placement, removal or financing of the Improvements and any
other improvements, fixtures and/or equipment in, on, upon or about the
Premises, except to the extent caused by or resulting from Landlord’s negligence
or willful misconduct.

 

c)All Plans and Specifications shall be subject to Landlord’s reasonable prior
approval. Notwithstanding anything contained in this Exhibit B  to the contrary,
and without limiting Landlord’s discretion to withhold its approval, it shall be
deemed reasonable for Landlord to deny its consent to any aspect of the Plans
and Specifications that (i) adversely affect Building systems, the structure of
the Building or the safety of the Building and/or its occupants, (ii) would
violate any governmental laws, rules or ordinances; (iii) would require any
changes to the base, shell and core of the Building, and/or (iv) are
inconsistent with the design, construction or aesthetics of the Building (each,
a “Design Problem”). Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord’s review
of the Plans and Specifications as set forth in this Paragraph 6, shall be for
its sole purpose and shall not imply Landlord’s approval of the same, or
obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Plans and
Specifications are reviewed by Landlord or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord’s space planner, architect,
engineers, and consultants, Tenant agrees that Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Plans and Specifications.

 

Tenant or Architect shall supply Landlord with two (2) copies signed by Tenant
of its final space plan for the Premises before any architectural working
drawings or engineering drawings have been commenced. The Space Plan shall
include a layout and designation of all offices, rooms and other partitioning,
their intended use, and equipment to be contained therein. Landlord may request
clarification or more specific drawings for special use items not included in
the Space Plan. Landlord shall advise Tenant within five (5) business days after
Landlord’s receipt of the Space Plan for the Premises if the same is
unsatisfactory or incomplete in any respect. If Tenant is so advised, Tenant
shall promptly cause the Space Plan to be revised to correct any deficiencies or
other matters Landlord may reasonably require.

 

Upon approval of the Space Plan by Landlord and Tenant, Tenant shall promptly
cause the Architect to complete the architectural and engineering drawings for
the Premises, and Architect shall compile a fully coordinated set of the Plans
and Specifications, including the architectural, structural, mechanical,
electrical and plumbing working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits and shall
submit the same to Landlord for Landlord’s approval. Tenant shall supply
Landlord with two (2) copies certified by the Architect of such Plans and
Specifications. Landlord shall advise Tenant within ten (10) business days after
Landlord’s receipt of the Plans and



B-5

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 

Specifications for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall immediately revise the Plans
and Specifications in accordance with such review and any disapproval of
Landlord in connection therewith. The Plans and Specifications must be approved
by Landlord prior to the commencement of construction of the Premises by Tenant.
The final Plans and Specifications approved by Landlord are herein referred to
as the “Final Plans and Specifications.” Concurrently with Tenant’s submittal of
the Plans and Specifications to Landlord for its approval, Tenant may submit the
same to the appropriate municipal authorities for all applicable building
permits (provided that such submission shall be at Tenant’s sole risk and shall
not alter or modify Landlord’s right to approve the Plans and Specifications in
accordance with the terms hereof). Tenant hereby agrees that neither Landlord
nor Landlord’s consultants shall be responsible for obtaining any building
permit or certificate of occupancy (or their substantial equivalent) for the
Premises and that obtaining the same shall be Tenant’s responsibility; provided,
however,

 





B-6

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 



that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy at no cost to Landlord. No
changes, modifications or alterations in the Plans and Specifications may be
made without the prior written consent of Landlord, which consent may not be
withheld unless a Design Problem exists and shall be granted or denied within
three (3) business days following submission by Tenant, it being expressly
understood and agreed that (i) Landlord shall not be entitled to disapprove any
portion, component or aspect of the Plans and Specifications which is consistent
with the approved Space Plan and (ii) any disapproval of the Plans and
Specifications by Landlord shall be accompanied by a detailed written
explanation of the reasons for Landlord’s disapproval.

 

d)Prior to the commencement of the construction of the Improvements, and after
Tenant has accepted all bids for the Improvements, Tenant shall provide Landlord
with a detailed breakdown, by trade, of the final costs to be incurred or which
have been incurred in connection with the design and construction of the
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the construction contract with
Contractor.  Such breakdown shall include Contractor’s overhead, profit, and
fees, and an administrative fee equal to two percent (2%) of the Allowance (the
“Administrative Fee”), which shall be deducted from the Allowance and disbursed
to Landlord’s managing agent to defray said agent’s costs for supervision of the
construction. Tenant shall not be obligated to pay the Administrative Fee to
Landlord if Tenant selects DEB Builders, Inc. to construct the Improvements.

 

e)Contractor shall submit to Landlord verification of public liability and
workmen’s compensation insurance.

 

f)Landlord and Tenant agree that if the Improvements are actually constructed by
Tenant’s Contractor at a cost which is less than the Allowance, there shall be
no monetary adjustment between Landlord and Tenant or offset against Rent or
other sums owed by Tenant to Landlord under this Lease and the entire cost
savings shall be retained by Landlord and relinquished by Tenant.

 

g)In the event Landlord fails to respond to a Tenant request for Landlord’s
consent or approval hereunder within the prescribed time period (or, if no time
period is specified, within five (5) business days after Tenant’s request), then
such requested consent or approval shall be deemed to have been given by
Landlord.

 

Section 7. Landlord’s Administration of Construction. Tenant’s Contractor and
its subcontractors and suppliers shall be subject to Landlord’s reasonable
administrative control and supervision. Landlord shall provide the Contractor
and its subcontractors reasonable access to the Premises so as to timely
complete the Improvements; reasonable use of the freight elevators and loading
docks for the movement of Contractor’s and its subcontractors’ materials and
laborers.

 

Tenant represents, warrants and covenants that Tenant shall, and shall cause its
contractors, agents, and employees to (a) plan and construct the Improvements
and enter and exit the Premises, elevators, parking facilities, and the Building
in a manner that will not unreasonably disturb any other tenants, subtenants or
other occupants of the Building or any of their employees, officers or invitees,
and (b) engage in any demolition, anchoring of walls or supports, drilling, or
conduct any other aspect of planning or construction or operate any equipment in
the Premises or any Common Areas that may cause excessive noise, dust,
vibrations or odors only during such hours as approved in writing in advance by
Landlord’s building manager and only in the manner prescribed in writing by such
building manager. Tenant shall indemnify and hold Landlord harmless from and
against all claims, suits, demands, causes of action, damages, judgments, costs,
interest and expenses (including attorneys fees and costs incurred in the
defense thereof) to which Landlord or any of Landlord’s affiliates,



B-7

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 

partners, contractors, members assigns, officers, directors, shareholders,
agents, predecessors, successors, trustees, beneficiaries and representatives,
may be subject to or suffer when the same arise out of, are caused by or occur
in connection with the breach by Tenant of the representation, warranty and
covenant specified in the foregoing clauses (a) and (b).

 

Tenant’s subcontractors shall submit schedules of all work relating to the
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant’s subcontractors of any changes which are
necessary thereto, and Tenant’s subcontractors shall adhere to such corrected
schedule. Tenant shall abide by all rules made by Landlord’s Building manager
with respect to the storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this
Exhibit B. In the event Landlord reasonably determines that third party security
services are reasonably required as a result of the construction of the
Improvements, Tenant shall pay such out of pocket costs to Landlord within five
(5) business





B-8

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 



days after Landlord bills Tenant therefor. Landlord shall provide Tenant notice
prior to Landlord engaging such third-party security services.

 

From time to time during the construction of the Improvements Tenant shall, upon
request from Landlord, provide reasonable progress reports to Landlord regarding
the progress of the preparation of plans and specifications and the construction
of the Improvements. In addition, Landlord shall have the right to inquire of
Tenant from time to time regarding meetings to be held between Tenant, the
Architect and the Contractor, and shall have the right to attend any such
meetings. Further, Landlord shall have the right to require Tenant, Architect
and the Contractor to meet with Landlord to discuss the progress of the
preparation of plans and specifications and the construction of the
Improvements, as deemed reasonably necessary by Landlord.

 

Section 8. Expansion Date. Tenant acknowledges and agrees that whether or not
Tenant has completed construction of the Improvements, the Expansion Date shall
occur in accordance with the provisions of Section 4 of the Second Amendment.

 

Section 9. Compliance with Construction Policies. During construction of the
Improvements, Tenant’s Contractor shall adhere to the Construction Policies
specified hereinbelow, which represent Landlord’s minimum requirements for
completion of the Improvements.

 

Section 10. No Miscellaneous Charges. During the construction of the
Improvements, Landlord shall provide (at no cost to Tenant or Tenant’s Agents),
(i) reasonable amounts of parking for Tenant’s Agents in locations within the
Building parking facilities designated by Landlord, and (ii) use of the
elevators of the Building, subject to the reasonable non-discriminatory rights
of other tenants of the Building, their employees and invitees.

 

CONSTRUCTION POLICIES

 

The following policies outlined are the construction procedures for the
Building. As a material consideration to Landlord for granting Landlord’s
permission to Tenant to complete the construction contemplated hereunder, Tenant
agrees to be bound by and follow the provisions contained hereinbelow:

 

Section 11.  Administration.

 

a)Contractors to notify Building Office prior to starting any work. No
exceptions. All jobs must be scheduled by the general contractor or
sub-contractor when no general contractor is being used.

 

b)The general contractor is to provide the Building Manager with a copy of the
projected work schedule for the suite, prior to the start of construction.

 

c)Contractor will make sure that at least one set of drawings will have the
Building Manager’s initials approving the plans and a copy delivered to the
Building Office.

 

d)As-built construction, including mechanical drawings and air balancing reports
will be submitted at the end of each project.

 

e)The HVAC contractor is to provide the following items to the Building Manager
upon being awarded the contract from the general contractor:

 

i)A plan showing the new ducting layout, all supply and return air grille
locations and all thermostat locations.  The plan sheet should also include the
location of any fire dampers.

 

ii)An Air Balance Report reflecting the supply air capacity throughout the
suite, which is to be given to the Chief Building Engineer at the finish of the
HVAC installation.

 





B-9

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 

f)All paint bids should reflect a one-time touch-up paint on all suites. This is
to be completed approximately five (5) days after move-in date.

 

g)The general contractor must provide for the removal of all trash and debris
arising during the course of construction. At no time are the building’s trash
compactors and/or dumpsters to be used by the general contractor’s clean-up
crews for the disposal of any trash or debris accumulated during construction.
The Building Office assumes no responsibility for bins. Contractor is to monitor
and resolve any problems with bin usage without involving the Building Office.
Bins are to be emptied on a regular basis and never allowed to overflow.  Trash
is to be placed in the bin.

 

h)Contractors will include in their proposals all costs to include: additional
security (if required), restoration of carpets, etc.

 





B-10

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 



i)Any problems with construction per the Final Plans and Specifications will be
brought to the attention of and documented to the Building Manager. Any changes
that need additional work not described in the bid will be approved in writing
by the Building Manager. All contractors doing work on this project should first
verify the scope of work (as stated on the plans) before submitting bids; not
after the job has started.

 

Section 12.  Building Facilities Coordination.

 

a)All deliveries of material will be made through the parking lot entrance.

 

b)Construction materials and equipment will not be stored in any area without
prior approval of the Building Manager.

 

c)Only the freight elevator is to be used by construction personnel and
equipment. Under no circumstances are construction personnel with materials
and/or tools to use the “passenger” elevators.

 

Section 13.  Housekeeping.

 

a)Suite entrance doors are to remain closed at all times, except when hauling or
delivering construction materials.

 

b)All construction done on the property that requires the use of lobbies or
common area corridors will have carpet or other floor protection.  The following
are the only prescribed methods allowed:

 

i)Mylar — Extra heavy-duty to be taped from the freight elevator to the suite
under construction.

 

ii)Masonite —1/4 inch Panel, Taped to floor and adjoining areas. All corners,
edges and joints to have adequate anchoring to provide safe and “trip-free”
transitions. Materials to be extra heavy-duty and installed from freight
elevator to the suite under construction.

 

c)Restroom wash basins will not be used to fill buckets, make pastes, wash
brushes, etc. If facilities are required, arrangements for utility closets will
be made with the Building Office.

 

d)Food and related lunch debris are not to be left in the suite under
construction.

 

e)All areas the general contractor or their sub-contractors work in must be kept
clean. All suites the general contractor works in will have construction debris
removed prior to completion inspection. This includes dusting of all window
sills, light diffusers, cleaning of cabinets and sinks. All common areas are to
be kept clean of building materials at all times so as to allow tenants access
to their suites or the building.

 

Section 14.  Construction Requirements.

 

a)All Life and Safety and applicable Building Codes will be strictly enforced
(i.e., tempered glass, fire dampers, exit signs, smoke detectors,
alarms, etc.).  Prior coordination with the Building Manager is required.

 

b)Electric panel schedules must be brought up to date identifying all new
circuits added.

 

c)All electrical outlets and lighting circuits are to be properly identified.
Outlets will be labeled on back side of each cover plate.

 

d)All electrical and phone closets being used must have panels replaced and
doors shut at the end of each day’s work.  Any electrical closet that is opened
with the panel exposed must have a work person present.

 

e)All electricians, telephone personnel, etc. will, upon completion of their
respective projects, pick up and discard their trash leaving the telephone and
electrical rooms clean. If this is not complied with, a clean-up will be
conducted by the building janitors and the general contractor will be
back-charged for this service.

 





B-11

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 

f)Welding or burning with an open flame will not be done without prior approval
of the Building Manager. Fire extinguishers must be on hand at all times.

 

g)All “anchoring” of walls or supports to the concrete are not to be done during
normal working hours (7:30 AM - 6:00 PM, Monday through Friday). This work must
be scheduled before or after these hours during the week or on the weekend.

 

h)All core drilling is not to be done during normal working hours (7:30 AM -
6:00 PM, Monday through Friday).  This work must be scheduled before or after
these hours during the week or on the weekend.

 





B-12

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B (Continued)

 



i)All HVAC work must be inspected by the Building Engineer.  The following
procedures will be followed by the general contractor:

 

i)A preliminary inspection of the HVAC work in progress will be scheduled
through the Building Office prior to the reinstallation of the ceiling grid.

 

ii)A second inspection of the HVAC operation will also be scheduled through the
Building Office and will take place with the attendance of the HVAC contractor’s
Air Balance Engineer. This inspection will take place when the suite in question
is ready to be air-balanced.

 

iii)The Building Engineer will inspect the construction on a periodic basis as
well.

 

j)All existing thermostats, ceiling tiles, lighting fixtures and air
conditioning grilles shall be saved and turned over to the Building Engineer.

 

Good housekeeping rules and regulations will be strictly enforced. The building
office and engineering department will do everything possible to make your job
easier. However, contractors who do not observe the construction policy will not
be allowed to perform within this building. The cost of repairing any damages
that are caused by Tenant or Tenant’s contractor during the course of
construction shall be deducted from Tenant’s Allowance or Tenant’s Security
Deposit, as appropriate.

 

 

 

 

 

 

 

LANDLORD:

 

TENANT:

 

 

 

DOUGLAS EMMETT 1995, LLC,
a Delaware limited liability company

 

TRUECAR, INC., a Delaware corporation

 

 

By:

 

By:

Douglas Emmett Management, Inc.,

 

Name:

 

 

a Delaware corporation, its Manager

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Andrew B. Goodman,

 

Dated:

 

 

 

Senior Vice President

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

 

B-13

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Agreement By Contractor of Indemnification/Hold Harmless of Landlord

 

(“Agreement”)

 

Owner:

 

Douglas Emmett 1995, LLC

c/o Douglas Emmett Management, LLC

Director of Property Management

808 Wilshire Boulevard, Suite 200

Santa Monica, California 90401

 

Contractor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:  (the “Real Property”)

 

The undersigned (referred to herein as “Contractor”) has been engaged by
TrueCar, Inc., a Delaware corporation (“Tenant”) to perform work (the “Work”) in
or on the above referenced Real Property, which is owned by Douglas Emmett 1995,
LLC, a Delaware limited liability company (“Owner”), and managed by Owner’s duly
authorized agent, Douglas Emmett Management, LLC, a Delaware limited liability
company (“Manager”). Contractor acknowledges and agrees that Contractor has
reviewed and shall comply with the “Construction Policies” that are a part of
the Construction Agreement attached as Exhibit B to that certain Second
Amendment to Office Lease between Owner and Tenant dated as of February 11,
2015, a full copy of which has been delivered to Contractor. Contractor also
agrees that Contractor shall, and shall cause its subcontractors, agents and
employees to (a) perform the Work and enter and exit the Real Property,
elevators, and parking facilities in a manner that will not disturb any other
tenants, subtenants or other occupants of the Real Property or any of their
employees, officers or invitees; (b) engage in any demolition, anchoring of
walls or supports, drilling, or conduct any other aspect  of planning or
construction or operate any equipment in Tenant’s premises or any other part of
the Real Property that may cause excessive noise, dust, vibrations or odors only
during such hours as approved in writing in advance by Owner or Manager and only
in the manner prescribed in writing by Owner or Manager; (c) comply with the
Construction Policies or any written guidelines or instructions delivered to
Contractor from Owner or Manager regarding performance of the Work; and
(d) perform the Work in compliance with applicable laws. Contractor understands
and agrees that, prior to Contractor commencing the Work, Owner requires
Contractor to provide the Landlord Parties (as hereinafter defined) with certain
protections and that such protections are a material inducement to Owner’s
consent to allowing Contractor to perform the Work at the Real Property.
Accordingly, Contractor hereby agrees to and/or shall comply with the following:

 

1.Contractor shall indemnify and hold harmless Owner and Manager and their
respective affiliates, members, interest holders, managing members, officers,
directors, partners, employees, agents, predecessors, successors and assigns
(hereinafter collectively referred to as “Landlord Parties” and individually a
“Landlord Party”) from and against all liabilities, claims, damages, losses,
liens, causes of actions, judgments, costs and expenses, of whatever kind or
nature, including without limitation, bodily injury or death (whether or not
those injured or deceased are performing work under this Agreement or are
affiliated with the parties hereto), property damage, costs of litigation
(including,

 





S-1

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 (cont’d)

 



without limitation, actual attorneys’ fees and costs) (collectively, “Claims”)
arising out of or resulting from (1) the failure of Contractor or any of its
subcontractors, employees or agents to comply with the requirements set forth in
clauses (a), (b), (c) or (d) above; or any other obligation of Contractor under
this Agreement, (2) the negligent acts or omissions of Contractor, its owners,
agents, servants, employees, or subcontractors, or (3) the Work performed by
Contractor. This indemnification obligation shall not be limited in any way by
any limitation on the amount or types of damages, compensation, or benefits
payable by or for Contractor or its subcontractors under workers compensation or
disability laws. Contractor’s duty to indemnify shall include and extend to
(i) situations in which Contractor has been negligent in the screening, hiring
and training of its employees, contractors and subcontractors, said negligence
of which causes liability in which any Landlord Party is alleged to be
responsible for any Claims arising out of such negligent screening, hiring or
training; and (ii) Claims for labor performed, equipment, tools, supplies or
materials used or furnished in the performance of Contractor’s services,
including any costs and expenses incurred in the defense of such Claims and any
damages to any Landlord Party resulting from such Claims. Notwithstanding
anything in this paragraph 1 to the contrary, in no event shall Contractor  be
obligated to indemnify, hold harmless or defend Owner, Manager or any other
Landlord Parties from any Claims arising from, pertaining to or caused by acts
or omissions of the Tenant, Owner or Manager, or their respective affiliates,
members, interest holders, managing members, officers, directors, partners,
employees, agents, predecessors, successors, assigns, consultants, or other
contractors (hereinafter collectively referred to as, “Other Parties” and
individually, as “Other Party”).

 

2.Contractor agrees after written demand to immediately cause the effect of any
suit or lien to be removed from the Real Property and in the event Contractor
shall fail to do so, Owner is authorized to use whatever means in its discretion
it may deem appropriate to cause said lien or suit to be removed or dismissed
and the costs thereof, together with attorneys’ fees shall be immediately due
and payable by Contractor to Owner. In the event a suit is brought against any
Landlord Party or if any Landlord Party is named as a defendant in any suit
against Contractor or Tenant, Contractor shall, at the option of Owner in
Owner’s sole discretion, defend the Landlord Parties with counsel selected by
Contractor and acceptable to Owner, in Owner’s reasonable discretion. Contractor
shall pay any and all costs and expenses in connection therewith as well as all
additional costs and expenses incurred in such suit, including without
limitation, professional fees such as expert fees, and/or appraisers’ and
accountants’ fees, and will pay and satisfy any such claim, lien, or judgment as
may be established by the decision of the court in such suit. Contractor may
litigate any such lien or suit provided Contractor causes the effect thereof to
be removed from the Real Property promptly in advance.

 

3.Contractor shall promptly pay all indebtedness incurred and payable in
Contractor’s performance of the Work. Should any lien or charge attach to the
Real Property by reason of Contractor’s failure to pay such indebtedness,
Contractor shall promptly procure the release of any such lien or charge and
shall indemnify, defend (with counsel reasonably approved by Owner) and hold the
Landlord Parties harmless from all loss, cost damage or expense incidental
thereto. Nothing in the Agreement shall require Contractor to pay claims or
indebtedness not actually due or payable, or when there is a dispute, offset,
defense, excuse, waiver and release concerning any such claim or indebtedness.

 

4.If at any time there should be evidence of any lien or claim for which Owner
or Manager is or might become liable, or for which the Real Property is, or
might become subject to and which is chargeable to Contractor or any of its
subcontractors, after allowing Contractor thirty (30) days to remove such lien,
Owner or Manager shall have the right to retain out of any amounts due
Contractor (as in for example, disbursements of any tenant improvement
allowance), which shall be above and beyond any retention amounts, an amount
sufficient to clear the lien or claim and completely indemnify the Landlord
Parties against such lien or claim along with all associated costs, which shall
in no way serve as an election of remedies by Owner or Manager. Contractor may
obtain possession of the retained amount, provided that Contractor (a) posts a
bond or other security in an amount sufficient to fully indemnify the Landlord
Parties against the lien or claim, and (b) obtains Owner or Manager’s approval
as to the adequacy and quality of the bond or security, which Owner or Manager
shall not unreasonable withhold.   The cost of any such bond shall be borne by
Contractor.  Nothing in the



S-2

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 (cont’d)

 



Agreement shall require Contractor to pay claims or indebtedness not actually
due or payable, or when there is a dispute, offset, defense, excuse, waiver and
release concerning any such claim or indebtedness.

 

5.Contractor shall not take and is not authorized to take any action in the name
of or otherwise on behalf of Owner or Manager which would violate any applicable
law. If Contractor knowingly performs any Work or engages in any other
activities contrary to applicable law, Contractor shall bear any and all
additional costs resulting therefrom, including, but not limited to, the costs
of correcting the Work or repairing the Real Property to comply with such law
and the cost of fully indemnifying the Landlord Parties from all violations.
Notwithstanding anything in paragraph 5 to the contrary, in no event shall
Contractor bear, pay or incur any costs or liability resulting from conditions
existing at the Real Property as of the start of Contractor’s Work for Tenant,
nor shall Contractor be obligated to (i) bear, pay or incur the costs of
repairing, or (ii) repair or correct the Real Property to comply with laws with
respect to conditions at the Real Property existing as of the start of
Contractor’s Work at the Real Property for Tenant or conditions resulting from
directives, guidelines, rules, requirements, documents or instructions of Owner,
Manager or Other Parties, or (iii) correct conditions not caused by Contractor’s
Work.

 

6.Contractor shall immediately cause all Landlord Parties to be released from
any liability or penalty which may be imposed on Contractor, its employees,
agents or subcontractors by reason of any alleged violation or violations of
applicable law by Contractor in performance of the Work.

 

7.Contractor waives any right to consequential, special or indirect damages or
loss of anticipated profits, except for acts of gross negligence or intentional
misconduct by Owner or Manager. Notwithstanding anything else contained herein
to the contrary, Contractor shall look solely to Owner’s interest in the Real
Property and any proceeds from a sale of the Real Property that actually remain
undistributed, for satisfaction of any liabilities or obligations of Owner under
this Agreement. No Landlord Party shall be personally liable for any such
liabilities or obligations whatsoever.

 

8.If litigation is instituted between Owner and Contractor, the cause for which
arises out of or in relation to this Agreement, the prevailing party in such
litigation shall be entitled to receive its costs (not limited to court costs),
expenses and reasonable attorneys’ fees from the non-prevailing party as the
same may be awarded by the court.

 

9.Notwithstanding anything to the contrary in this Agreement, in no event shall
Contractor be obligated to correct any defective work or conditions unless
caused by Contractor or Contractor’s subcontractors, sub-subcontractors or
vendors, nor shall Contractor be obligated to indemnify, hold harmless or defend
Owner, Manager or Landlord Parties with respect to defective work or conditions
unless caused by Contractor or Contractor’s subcontractors, sub-subcontractors
or vendors.

 





S-3

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 (cont’d)

 



It is  expressly understood and agreed that the foregoing provisions shall
survive the termination or expiration of any agreement between Contractor and
Tenant.

 

ALL OF THE ABOVE TERMS ARE AGREED TO AND ACKNOWLEDGED BY:

 

CONTRACTOR

 

 

 

 

 

Signature

 

Company Name

 

 

 

 

 

 

Title

 

Street Address

 

 

 

 

 

 

Date

 

City, State, Zip

 

 

S-4

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

SIGN CRITERIA

 

1.Introduction. The intent of this sign criteria is to provide the guidelines
necessary to achieve a visually coordinated, balanced and appealing signage
environment at the Building.

 

2.Signage Allotment. Tenant is hereby permitted to install the Exterior Building
Signage and the Ground Floor Lobby Signage (as such terms are defined in
Section 13 of the Second Amendment), subject to Tenant’s compliance with all of
the terms of this Exhibit C  and Landlord’s prior written approval, which
approval may be granted or withheld in Landlord’s sole but reasonable
discretion.

 

3.Control over Design and Installation. Landlord and the City of Santa Monica
(the “City”, which definition shall include any architectural review board,
design review board or similar decision- making body with jurisdiction over the
Building) shall retain sole rights of approval over the design and installation
location(s) of any sign used in the Building. Tenant shall, at Tenant’s sole
cost and expense, obtain all approvals necessary from the City. Tenant shall
diligently and in good faith prosecute such approval process and shall advise
Landlord in writing of its progress and shall provide Landlord with copies of
all applications, correspondence and other written submissions to the City.
Tenant shall deliver to Landlord documentation evidencing the City’s approval,
if received, immediately upon Tenant’s receipt of the same. In no event shall
Landlord approve installation of awnings over window areas in lieu of signage,
nor shall the installation of neon lighting or “canned” signage be permitted. No
modification of the requirements of this Exhibit C  shall be valid, unless
executed in advance by Landlord and the City.

 

4.Tenant’s Failure to Comply. Landlord shall rigorously enforce Tenant’s
compliance with the requirements of this Exhibit C. Tenant’s failure to so
comply shall be a material default under the Lease. Further, in addition to any
other remedies available to Landlord under this Lease and applicable law, if
Tenant fails to comply with any requirement set forth in this Exhibit C  or
fails to comply with Landlord’s request to remove any non-conforming signage
within five (5) business days after Tenant has received written notice from
Landlord, then Landlord shall (a) have the right, but not the obligation, to
remove and store any non-conforming sign or signs at Tenant’s sole expense in
accordance with the Lease and (b) have the right to impose a penalty of $250.00
per day against Tenant for each day that such default continues, which penalty
Landlord may deduct from Tenant’s Security Deposit and/or Signage Deposit at
Landlord’s election. Tenant’s obligations hereunder shall survive the expiration
or early termination of the Term of the Lease.

 

5.Limitations on Signage.

 

a.Intentionally Deleted.

 

b.Tenant shall not be permitted to hang any additional advertisement (i.e.,
flags, pennants, cloth signs, sidewalk boards, banners, placards or similar
devices) outside the Premises, nor display the same on the inside of windows
facing towards the exterior of the Premises or in such a manner so that the same
are visible from the exterior of the Premises.

 

c.Tenant and/or Tenant’s signage contractor shall comply with all local, city,
and state building, electrical, and signage codes. If submission to and
acceptance of Tenant’s proposed signs by any design review board or committee
for the neighborhood or city in which the Building is located is required,
Tenant agrees to comply with all requirements of said committee or board.

 

d.Tenant shall ensure that all penetrations of the structure required for
installation of Tenant’s sign shall be sealed in a water tight condition and
shall be patched to match the adjacent building finish.

 

e.Tenant shall not be permitted to install any signage in such a manner so that
raceways, cross- overs, conduits, conductors, transformers, or the like are
exposed and/or visible.

 

6.Installation Requirements.

 

a.Tenant shall submit to Landlord four (4) copies of detailed shop drawings of
Tenant’s proposed sign(s).  Said shop drawings shall be prepared in full
conformance with the sign criteria contained

 





C-1

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C (cont’d)

 



herein; include details of the proposed installation(s); and shall include
renderings of the building elevation(s), showing the proposed final
installation.

 

b.Tenant shall pay for all costs associated with manufacture and installation of
the proposed sign(s), including, without limitation, all costs of final
connection, transformers and labor and materials. In addition, Tenant shall
reimburse Landlord for any and all of Landlord’s out of pocket costs incurred in
reviewing Tenant’s signage specifications or for any other “peer review” work
associated with Landlord’s review of Tenant’s signage specifications, including,
without limitation, Landlord’s out of pocket costs incurred in engaging any
third party engineers, contractors, consultants or design specialists.  Tenant
shall pay such costs to Landlord within five (5) business days after Landlord’s
delivery to Tenant of a copy of the invoice(s) for such work.

 

c.Tenant shall have the sign(s) proposed to be installed pursuant to this
Exhibit C manufactured and installed by licensed contractors reasonably
acceptable to Landlord. Tenant’s contractor shall obtain all necessary permits,
at Tenant’s sole cost and expense. Tenant shall be fully responsible for the
operations of Tenant’s sign contractor, and shall hold Landlord and Landlord’s
agents, clients, contractors, directors, employees, invitees, licensees,
officers, partners or shareholders harmless from any damages arising out of or
in connection with Tenant’s installation of signage during the entire Term.

 

d.Tenant’s contractor shall maintain workmen’s compensation insurance as
required by the State of California; all-risk liability insurance in a minimum
amount of $1,000,000, prior to commencing installation of Tenant’s signs, shall
provide to Landlord certificates of insurance evidencing such coverages, and
naming Landlord as additional insured under the liability policy.

 

e.Landlord, at Tenant’s expense, shall provide primary electrical service to the
proposed location(s) of the signs.

 

7.Maintenance and Repair. Tenant shall repair and maintain the signage installed
on or in the Building in good order and repair. If, after the expiration of ten
(10) days’ prior written notice to Tenant from Landlord, Tenant fails to make
such reasonable repairs as may be necessary to ensure that Tenant’s signage does
not detract from the first-class appearance of the Building, Landlord shall have
the option, but not the obligation, to, at Tenant’s sole expense, make such
repairs as may be reasonably necessary and/or remove the signage which Tenant
has failed to maintain, and store the same on behalf of Tenant.

 

8.Signage Deposit. Concurrent with Tenant’s execution and delivery of this Lease
to Landlord, Tenant agrees to deposit with Landlord the sum of $2,500.00
(“Signage Deposit”), which Landlord shall hold as security on behalf of Tenant.
Tenant hereby authorizes Landlord to apply all or a portion of the same to
complete such repairs and/or maintenance or removal, or as provided in Section 4
of this Exhibit C, as shall become necessary during the term of or after the
expiration of this Lease. Landlord shall have the right to commingle the Signage
Deposit with its general assets and shall not be obligated to pay Tenant
interest thereon. If, as a result of Landlord’s application of any portion or
all of the Signage Deposit, the amount held by Landlord declines to less than
$2,500.00, Tenant shall, within ten (10) days after demand therefor, deposit
with Landlord additional cash sufficient to bring the then-existing balance held
as the Signage Deposit to the amount specified hereinabove. Tenant’s failure to
deposit said amount shall constitute a material breach of the Lease. At the
expiration or earlier termination of the Lease, Landlord shall deduct from the
Signage Deposit being held on behalf of Tenant any unpaid sums, costs, expenses
or damages payable by Tenant pursuant to the provisions of this Lease; and/or
any costs required to cure Tenant’s default or performance of any other covenant
or agreement of this Lease, and shall, within thirty (30) days after the
expiration or earlier termination of this Lease, return to Tenant, without
interest, all or such part of the Signage Deposit as then remains on deposit
with Landlord.

 

9.Removal of Signage at Expiration. At the expiration or earlier termination of
this Lease, Tenant shall, at Tenant’s sole cost, remove all signage installed by
Tenant, whether pursuant to this Exhibit C or not, and restore the affected
portions of the Building to their condition existing prior to the installation
of any such signs.

 





C-2

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C (cont’d)

 



10.Expiration of Signage Right. Tenant acknowledges that if Tenant has not
installed said signage within twelve (12) months following Tenant’s receipt of
approval for the Exterior Building Signage and the Ground Floor Lobby Signage
from the City’s Architectural Review Board (“ARB Approval”), Tenant’s right to
install said signage shall expire as of the first calendar day of the thirteenth
(13th) full calendar month following the date of such ARB Approval, whereupon
Tenant’s right to install said signage shall be null and void.

 

11.Right Personal to Original Tenant. Tenant’s right to install and maintain
said signage shall be subject to Tenant’s being open and operating its business
under the name “TrueCar, Inc.” in the entire Premises. Should Tenant fail to so
operate its business or should Tenant be in default under the Lease (after the
expiration of any applicable cure period), such signage shall upon the request
of Landlord be removed immediately at Tenant’s sole cost. The rights granted to
Tenant pursuant to this Exhibit C are personal to the original Tenant signing
the Second Amendment and shall not inure to the benefit of any assignee.

 

 

 

 

 

 

LANDLORD:

 

TENANT:

 

 

 

DOUGLAS EMMETT 1996, LLC,
a Delaware limited liability company

 

TRUECAR, INC., a Delaware corporation

 

 

 

By:

Douglas Emmett Management, Inc.,

 

By:

 

 

a Delaware corporation, its Manager

 

Name:

 

 

 

Title:

 

 

By:

 

 

 

 

 

Andrew B. Goodman,

 

 

 

 

Senior Vice President

 

 

 

 

Dated:

 

 

 

 

 

Dated: 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

 

C-3

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

EXTERIOR BUILDING SIGNAGE

 

Picture 12 [true-20141231ex1018f3bd0g003.jpg]

 

 



D-1

 

 

 

 

 

 

 

Initial

 

Initial

 

 

--------------------------------------------------------------------------------